    Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 1 of 21 PageID #:3327




                               UNITED STATES DISTRICT COURT
                               NORTHEN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
                         Plaintiff,                       )
                                                          )
                         -v-                              )        No. 95 CR 508-1
                                                          )        Hon. Harry D. Leinenweber
LARRY HOOVER,                                             )
                                                          )
                         Defendant.                       )

                          MOTION FOR REDUCTION OF SENTENCE
                              BASED UPON FIRST STEP ACT

        NOW COMES the Defendant, LARRY HOOVER, by and through his attorneys, JUSTIN

MOORE1 and MONICO & SPEVACK, and respectfully requests that the Court enter an Order

to resentence Defendant based on the Formerly Incarcerated Reenter Society Transformed Safely

Transitioning Every Person Act, commonly referred to as the “First Step Act.” Pub. L. No. 115-

391, 132 Stat. 5194 (2018).

        Among other penalties, the Court sentenced Mr. Hoover to serve a mandatory life

sentence under the Continuing Criminal Enterprise statute, 21 U.S.C. § 848. Modifications of

the law since that sentencing now provide that Mr. Hoover is not eligible for a mandatory life

sentence. In addition, many of the other counts upon which the Court originally sentenced Mr.

Hoover provided for penalties since made less onerous than they were at the time the Court

imposed them.

        In this motion Mr. Hoover asks the Court to declare that he qualifies for resentencing

under the Fair Sentencing Act as activated through the First Step Act. Mr. Hoover then requests


1
  Mr. Moore is a member of the State Bar of Texas and the United States District Court for the Northern
District of Texas and will be applying forthwith to appear pro hac vice in the Northern District of Illinois
for the instant matter.

                                                      1
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 2 of 21 PageID #:3328




that the Court order a resentencing pursuant to recent changes in the statutory and sentencing

laws since his original sentencing.

       IN SUPPORT of this Motion, Mr. Hoover states as follows:

                                         A. Introduction

       1.      Larry Hoover is presently serving a mandatory life sentence based on his

conviction under 21 U.S.C. § 848 (“Continuing Criminal Enterprise,” or “CCE”). He has been

incarcerated on these charges since 1995, approximately 25 years.

       2.      Mr. Hoover is also serving non-mandatory life sentences based on two

convictions under 21 U.S.C. § 861(a)(1) (enticing or using a person under 18 years old to violate

21 U.S.C. § 846). Those sentences run concurrent with multiple concurrent 20-year sentences

for possessing and distributing cocaine powder and cocaine base (alternatively referred herein as

“crack”), in violation of 21 U.S.C. § 841(a)(1). Three of the section 841(a)(1) counts have

concurrent non-mandatory life sentences. The Court also sentenced Mr. Hoover to concurrent

four-year terms on multiple counts of using a communication facility to facilitate the commission

of felonies, violations of 21 U.S.C. § 843(b), and a five-year term for the attempted purchase of

cocaine, a violation of 21 U.S.C. § 841(a). Finally, he is serving a five-year sentence for using

and carrying a firearm during and in relation to the commission of a drug trafficking crime, a

violation of 18 U.S.C. § 924(c). That last sentence, unlike the previous ones that are concurrent,

runs consecutively to all the others.

       3.      Since the Court sentenced Mr. Hoover drug trafficking sentencing laws have

undergone substantial changes, both statutorily and judicially. Statutorily, to address the unfair

disparity between sentences for powder and crack cocaine, Congress passed the Fair Sentencing

Act of 2010. The Fair Sentencing Act increased the quantity of crack cocaine required to reach



                                                 2
    Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 3 of 21 PageID #:3329




certain mandatory minimum thresholds. While the modification of crack cocaine penalties may

have influenced Mr. Hoover’s sentence, not being retroactive the Fair Sentencing Act did not

provide Mr. Hoover an avenue for relief. That changed, however, in 2018, when Congress

passed the First Step Act. The First Step Act provides for a possible reduced sentence where the

defendant was sentenced under a statute which had penalties modified by the Fair Sentencing

Act where the defendant had been sentenced prior to the passage of the Fair Sentencing Act and

has not previously received its benefits.

        4.      Other changes have been judicial. In Alleyne v. United States, 133 S.Ct. 2151,

2158 (2013), the United States Supreme Court held that factors increasing a defendant’s

minimum sentencing exposure must be decided beyond a reasonable doubt by the jury. Like the

Fair Sentencing Act at the time, Alleyne was not retroactive. Once again, the First Step Act has

modified that view. In enabling courts to conduct re-sentencings for defendants sentenced prior

to the passage of the Fair Sentencing Act, it also enables the re-sentencing court to apply

Alleyne’s holding that the Government must prove matters such as the quantity of drugs to the

jury beyond a reasonable doubt. See, e.g., United States v. Wright, 2019 U.S.Dist. LEXIS

115798, 2019 WL 3046096 at *6 (after finding the First Step Act applicable, court must impose

a new sentence based on the law at the time of new sentencing).

        5.      These changes implemented by the First Step Act qualify Mr. Hoover for a fresh

sentencing hearing. He would not be subject to the mandatory life sentence under the CCE

charge today, and several of the other sentences require reconsideration as well. Ultimately,

whether the Court reduces Mr. Hoover’s sentence is discretionary, see First Step Act, § 404(c),

but he has been incarcerated on these charges for 25 years and is approaching age 70.2


2
  The Court’s decision in the instant case will obviously not affect any sentence Mr. Hoover may be
serving on a prior state court sentence.

                                                   3
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 4 of 21 PageID #:3330




                 B. Defendant’s Statutory Penalties Were Modified by the
                     Subsequent Passage of the Fair Sentencing Act,
            Making Him Eligible for a Reduced Sentence Under the First Step Act

       6.      The First Step Act authorizes courts to impose a reduced sentence for anyone (1)

convicted of a statute, for which the penalties were modified by sections 2 or 3 of the Fair

Sentencing Act of 2010, Pub.L.No. 111-220, 124 Stat. 2372 (2010) (“FSA”); (2) where he

committed the offense before August 3, 2010; (3) and where he did not already receive a

reduction under the FSA or the First Step Act. See First Step Act, § 404, 312 Stat. 5194, 522. It

applies where a court sentenced a defendant previously for a “covered offense,” meaning “a

violation of a Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act.” First Step Act, § 404(a). See, e.g., United States v. Cross,

2019 U.S.Dist. LEXIS 132274 (N.D.Il.), at *8. If so, the court may reduce that sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 existed at the time the sentence was imposed.

First Step Act, § 404(b). Mr. Hoover was convicted and sentenced for offenses committed

before August 2010 based on 21 U.S.C. § 841, a Federal criminal statute whose statutory

penalties were modified by sections 2 or 3 of the Fair Sentencing Act, so the First Step Act

qualifies him for resentencing.

       7.      Specifically, prior to the Fair Sentencing Act, a person responsible for 5 grams or

more of cocaine base was subject to a mandatory minimum sentence of 5 years and a maximum

sentence of 40 years. 21 U.S.C. § 841(b)(1)(B)(iii) (1996). Section 2 of the Fair Sentencing Act

struck the words “5 grams” and replaced them with “28 grams.” And prior to the Fair

Sentencing Act, a person responsible for 50 grams or more of cocaine base was subject to a

mandatory minimum sentence of 10 years and a maximum sentence of life. 21 U.S.C. §

841(b)(1)(A)(iii) (1996). Section 2 of the Fair Sentencing Act struck the words “50 grams” and



                                                  4
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 5 of 21 PageID #:3331




replaced them with “280 grams. Finally, section 3 of the Fair Sentencing Act eliminated the

statutory mandatory minimum sentence for simple possession of crack cocaine. Thus, sections 2

and 3 of the Fair Sentencing Act modified the cocaine base (crack) sentences 1) in 21 U.S.C. §

841(b)(1)(A)(iii), by increasing from 50 grams to 280 grams the quantity of cocaine base

required to impose a sentence of not less than 10 years or more than life; 2) in 21 U.S.C. §

841(b)(1)(B)(iii), by increasing from 5 grams to 28 grams the quantity of cocaine base required

to impose a sentence of not less than five years or more than 40 years; and 3) by eliminating the

mandatory minimum sentence for simple possession of cocaine base and providing for a

maximum term of 20 years. 21 U.S.C. § 841(b)(1)(C). Sections 2 and 3 of the Fair Sentencing

Act therefore clearly modified the penalties in 21 U.S.C. § 841 and rendered that statute a

“covered offense” under the terms of the First Step Act.

          8.   This Court recognized as much in the companion case of United States v. Johnny

Jackson, No. 95 CR 508-6 (R. 1225 at 3303, pg. 5), holding that sections 2 and 3 of the Fair

Sentencing Act modified the statutory penalties of 21 U.S.C. §§ 841(a)(1) and 846 and that

therefore Jackson’s offenses were “covered,” making him eligible for First Step Act relief. Other

courts agree. See, e.g., United States v. Jones, 2019 U.S.Dist. LEXIS 174310 (N.D.Il.) (Judge

Ellis), at*9 (“Section 2 of the First Step Act modified the statutory penalties for the statute that

Jones violated, and he committed the violation before August 3, 2010. Therefore, Jones’

violation is a ‘covered offense’ under the First Step Act.”); United States v. Moore, 2019

U.S.Dist. LEXIS 142792 (D.Neb.), at *6 (“[T]he only fair reading of § 404(a) is that a defendant

committed a ‘covered offense’ when the defendant was convicted of violating a statute, and the

statutory penalties for violating that statute were subsequently modified by the Fair Sentencing

Act.”).



                                                  5
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 6 of 21 PageID #:3332




       9.      That Mr. Hoover’s controlled substance violations include both cocaine powder

along with cocaine base do not change the fact that the statute upon which he was charged and

convicted was one whose penalties were altered by the Fair Sentencing Act. Just recently the

Eighth Circuit decided United States v. McDonald, 2019 U.S. App. LEXIS 36661 (Dec. 11,

2019). A jury convicted defendant for distributing 57 grams of cocaine base and 150 kilograms

of cocaine powder. The District Court denied his subsequently filed motion under the First Step

Act because his sentence was based on 150 kilograms of powder rather than cocaine base.

       10.     The Eighth Circuit reversed. Although defendant’s base offense level was based

on more than 150 kilograms of powder cocaine, not cocaine base, that does not change the fact

that he was convicted for distributing cocaine base as well. “The First Step Act applies to

offenses, not conduct, see First Step Act § 404(a), and it is McDonald’s statute of conviction that

determines his eligibility for relief, see, e.g., United States v. Beamus, 2019 U.S. App. LEXIS

34650, 2019 WL 6207955, at *3 (6th Cir. Nov. 21, 2019); United States v. Wirsing, No. 19-

6381, 2019 U.S. App. LEXIS 34498, 2019 wl 6139017, at *9 (4th Cir. Nov. 20, 2019).”

McDonald, 2019 U.S. App. LEXIS, at *5.

       11.     In other words, the language of Fair Sentencing Act is structured so that the new

penalties modify “the Federal criminal statute,” not the specific penalties upon which the

defendant was sentenced. See, e.g., United States v. Hawkins, 2019 U.S. Dist. LEXIS 122650

(D.N.J.), at *28-29 (The fact is “the Fair Sentencing Act did change the statutory penalties of 21

U.S.C. § 841(b)(1)(A) [and] does not restrict the ‘covered’ ‘Federal criminal statute[s]’ by

suggesting ‘as applied.’”) (emphasis by the Court) and citing cases. “The thrust of [section 404]

of the First Step Act is sentence reform; eligibility springs from a ‘covered offense,’ not from

being a covered offender. … The defendants’ offense conduct is relevant to whether their



                                                 6
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 7 of 21 PageID #:3333




sentences will be reduced, as opposed to whether they may move for a sentence reduction.”

Hawkins, at *28-29. And see United States v. White, 2019 U.S.Dist. LEXIS 131687 (D.D.C.), at

*40 (“The ‘covered offense’ definition looks directly to whether the statute of conviction was

modified by FSA’s section 2 or 3, not a drug quantity finding, making the eligibility

determination distinct from any subsequent determinations of whether a reduction sentence is

available to a defendant section 404(b) and whether, if available, a sentencing reduction should

be granted as a matter of discretion.”) (emphasis added). See also United States v. Rose, 379

F.Supp.3d 223 (S.D.N.Y. 2019).

       12.     Thus, a “covered offense” is one in which the Fair Sentencing Act modified the

statute’s offense penalties generally, not whether the amended penalties trace back directly to a

defendant’s specified statutory offense. As one Court explained:

       Under the plain language of the Act, whether an offense is a “covered offense’ is
       determined by examining the statute that the defendant violated. If that statute is one for
       which the statutory penalties were modified by section 2 or 3 of the Fair Sentencing Act,
       it is a ‘covered offense.’ United States v. Davis, [2019 U.S. Dist. LEXIS 36348] ….
       Quantity is simply not part of the statutory test for eligibility under the First Step Act.
       Eligibility turns entirely on the categorical nature of the prior conviction. All other
       issues, including the proper quantity determination, are a part of the reviewing court’s
       discretionary call on whether to modify an eligible defendant’s sentence.

United States v. Boulding, 379 F.Supp.3d 646, 652 (W.D.Mich. 2019).

       13.     Meanwhile, the mandatory life sentence the Court imposed on the CCE count was

dependent upon penalty-modified section 841, and thus was also a statute whose penalties were

modified by the First Step Act. The CCE statute enhances the statutory penalty to life

imprisonment where the jury makes a finding that the defendant was a principal leader of the

enterprise and either 1) the violation involved at least 300 times the quantity of controlled

substances in 21 U.S.C. § 841(b)(1)(B), or 2) the enterprise received $10 million in gross

receipts in any twelve-month period. See 21 U.S.C. § 848(b)(2)(A), (B). Thus, the Fair

                                                 7
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 8 of 21 PageID #:3334




Sentencing Act modified the CCE by revising the multiplicands subject to the 300 times

multiplier, rendering section 848 “a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010.” Similarly, the life

sentences Mr. Hoover received for violating section 861(a)(1) for enticing or using persons under

the age of 18 to conduct drug trafficking depended upon the quantity of crack or powder

distributed and were also statutes modified by the Fair Sentencing Act.

       14.     Therefore, the statutes under which the Court imposed both the CCE mandatory

life sentence and the substantive drug count sentences were all modified by the First Step Act.

Mr. Hoover thus qualifies and is eligible for a reduced sentence pursuant to the Act.

                    C. Applying the First Step Act Significantly Affects
             Defendant’s Mandatory Life Sentence for Violating the CCE Statute

       15.     The government charged, and ultimately convicted Mr. Hoover for violating 21

U.S.C. § 848(a) of the Continuing Criminal Enterprise statute. A violation of section 848(a)

exposes a defendant to a mandatory minimum sentence of 20 years and a maximum sentence of

life imprisonment. The Court sentenced Mr. Hoover, however, under 21 U.S.C. § 848(b), which

raises the mandatory minimum to life in prison if the defendant was a principal administrator of

the enterprise and (A) the violation involved at least 300 times the quantity of a substance

described in 21 USCS § 841(b)(1)(B), see 21 U.S.C. § 848(b)(2)(A); or (B) the enterprise

received $10 million dollars in gross receipts during any twelve-month period of its existence for

the manufacture, importation, or distribution of a substance described in section 401(b)(1)(B).

See 21 U.S.C. § 848(b)(2)(B).

       16.     Because either of the above findings increased Mr. Hoover’s minimum sentencing

exposure from twenty years to life, they had to be determined by the jury beyond a reasonable

doubt. A review of the jury instructions indicates that neither possibility had been presented to,

                                                 8
  Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 9 of 21 PageID #:3335




and ultimately decided by, the jury. Instead, the jury was instructed, consistent with then-

prevailing law, that:

        The government does not have to prove that a defendant distributed, or that the charged
        conspiracy actually involved, the amount of controlled substances alleged in the
        indictment. As to the charge in Count One [the conspiracy count], however, the
        government must prove that the conspiracy involved a measurable amount of controlled
        substances. As to the charges in Counts 5 through 9, 11 through 18, and 38 and 39, that
        allege distributions of controlled of controlled substances or possession or attempted
        possession of controlled substances with the intent to distribute, the government must
        prove that the defendant whom you are considering distributed a measurable amount of
        cocaine.

        17.     To reach the level invoking the requirement for a mandatory life sentence based

on the amount of controlled substances the jury would have had to find Mr. Hoover was involved

with 300 times the quantity of drugs described in 21 U.S.C. § 841(b)(1)(B). The quantities

described in section 841(b)(1)(B) were at the time 5 grams of cocaine base (increased under the

Fair Sentencing Act to 28 grams) and 500 grams of cocaine powder. The instruction only

required the jury to find a “measurable amount” of controlled substances. A finding of a

“measurable amount” on its face is less than the lowest quantities described in section

841(b)(1)(B) and therefore cannot possibly elevate a defendant’s exposure into the mandatory

life sentence level.

        18.     In United States v. Torres, 901 F.2d 205 (2d Cir. 1990), abrogated on other

grounds by United States v. Marcus, 628 F.3d 36, 41 (2d Cir. 2010), the Second Circuit vacated

defendants’ convictions because the trial court failed to instruct the jury that in order to find the

defendants guilty of section 848(b) it had to determine that they functioned as principal

administrators, organizers, or leaders after the statute became effective. See United States v.

Loera, 2018 U.S.Dist. LEXIS 153091, at *6. “In discussing how the jury should have been

instructed, the Second Circuit stated that ‘section 848(b) requires the jury to find, beyond a



                                                  9
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 10 of 21 PageID #:3336




reasonable doubt, elements in addition to those stated in section 848(a), [and therefore] section

848(b) resulted in a new offense rather than sentence enhancement.’” Loera, at *6, quoting

Torres, 901 F.2d at 240.

       19.     The instant case effectively opens the door left ajar in the companion case of

United States v. Howard, 2017 U.S. Dist. LEXIS 61117. In that case one of Mr. Hoover’s

codefendants, Andrew Howard, had moved for a sentence reduction based on Guideline

Amendment 782, which served to lower the sentencing guideline ranges for both cocaine base

and powder since the date of his sentencing. Because the Court had independently found the

amounts of cocaine base and powder exceeded the reduced quantities even under the lowered

guidelines, the Court had no room to grant the defendant relief on that ground. Turning to the

CCE charge, the Court noted that a jury had convicted Howard under 21 U.S.C. § 848(a), but,

like Mr. Hoover, had received from the Court a mandatory life sentence for violating 21 U.S.C. §

848(b). The Court noted further that under Alleyne v. United States, 133 S.Ct. 2151 (2013), facts

that increase a defendant’s penalty for a crime are elements that must be submitted to the jury

and proved beyond a reasonable doubt. Howard, 2017 U.S. Dist. LEXIS, at *11-12. And that

“Alleyne appears pertinent for Howard because his mandatory life sentence for the CCE violation

rests not just on finding made by a jury, but also made by this Court.” Specifically,

       A jury found Howard guilty of violating 21 U.S.C. 848(a); the Court made additional
       findings as to Howard’s role and the size of the enterprise to sentence him under 21
       U.S.C. § 848(b). Moreover, these additional facts increased his punishment. The
       sentencing range under § 848(a) is 20 years to life; the sentence under § 848(b) is
       mandatory life. Section 848(b) thus alters § 848’s sentencing range by increasing the
       mandatory minimum (20 years) and making it coincide with the statutory maximum
       (life). Yet despite the additional findings have the effect of increasing penalty for
       Howard’s crime, they were not submitted to a jury. The situation thus seems to
       contravene Alleyne.

Howard, 2017 U.S. Dist. LEXIS, at *11-12.



                                                10
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 11 of 21 PageID #:3337




       20.     Fatal to Howard’s claim, however, was that Alleyne was not retroactive. Id., at

*12. But that has changed since the passage of the First Step Act. Although the Seventh Circuit

had held Alleyne non-retroactive on collateral review, see Crayton v. United States, 799 F.3d

623, 624 (7th Cir. 2015), that holding does not bear on the resentencing required under the First

Step Act. See, e.g., United States v. Springs, 2019 U.S. Dist. LEXIS 122459 (W.D.N.C.), at *7,

and cases cited therein. See also this Court’s decision in United States v. Mansoori, 2019 U.S.

Dist. LEXIS 211803, at *18; United States v. Williams, 2019 U.S. Dist. LEXIS 144080 (Judge

Chang), at *17. 26.

       21.     In United States v. Hardnett, 2019 U.S.Dist. LEXIS 185067 (E.D.Va.), the Judge

directly addressed the question whether the non-retroactivity of Alleyne precluded a defendant

from taking advantage of the First Step Act. The Court distinguished habeas cases, governed by

the Supreme Court’s decision in Teague v. Lane, 489 U.S. 288 (1989), from cases that arise

under the First Step Act or 18 U.S.C. § 3582(c)(1)(B), the latter for which permits courts to

“modify a term of imprisonment to the extent otherwise permitted by statute or by Rule 35 of the

Federal Rules of Criminal Procedure.” Citing Wall v. Kholi, 562 U.S. 545 (2011), the Court

noted that nonretroactivity principles do not necessarily apply in sentence reductions and that

       Other courts have reached similar conclusions concerning the current federal sentencing
       landscape and sentencing under the First Step Act. See, e.g., United States v. Smith, 379
       F.Supp.3d 543, 546 (W.D.Va. 2019) (“although Apprendi and Alleyne are not
       retroactively applicable on collateral review, this court joins other courts in finding that
       their holdings are applicable in the context of the First Step Act”; United States v. Jones,
       No. 1:08CR40, 2019 U.S.Dist. LEXIS 117206, 2019 WL 3074075, at *3 (W.D.Va., July
       15, 2019) (accord). For example, in Wright, the Court explained that, after finding the
       First Step Act applicable, it must impose a new sentence based on the law at the time of
       sentencing. Wright, 2019 U.S.Dist. LEXIS 115798, 2019 WL 3046096 at *6 (citing
       United States v. Schaefer, 120 F.3d 505, 507 (4th Cir. 1997).

Hardnett, at *31-*32. Accordingly, the Hardnett Court joined the chorus of cases recognizing

that upon resentencing under the First Step Act any fact that increases the penalty for a crime

                                                11
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 12 of 21 PageID #:3338




beyond the prescribed statutory maximum and any fact that increases a mandatory minimum

must be submitted to a jury and proved beyond a reasonable doubt. See also Wright, at *6.

       22.     Accordingly, unlike motions brought under 18 U.S.C. § 3582(c)(2) where the

Court would not be allowed to ignore its prior relevant conduct and statutory range findings, the

resentencing under the First Step Act and Fair Sentencing Act is plenary, and takes into

consideration not only the statutory amendments but intervening judicial construction as well.

Here, the jury made no findings with respect to the facts under section 848(b) that expose a

defendant convicted of CCE to a minimum mandatory sentence of life, and therefore Mr. Hoover

is eligible for a reduced sentence.

             D. Because the Jury Did Not Make a Finding Regarding the Quantity
                Of Controlled Substances Chargeable to Defendant, the Court
                  Must Use the Minimum Quantity for the Offense, and that
                        Quantity Does Not Reach the Level Necesssary
                      To Impose a Life Sentence Under the CCE Statute

       23.     To sentence Mr. Hoover the Court used quantities determined by the Probation

Office and its own view of the evidence in order to find Mr. Hoover responsible for 1.5

kilograms of cocaine base and 150 kilograms of cocaine powder. Multiplied by 300 put Mr.

Hoover into the category of a mandatory life sentence under the CCE. We now know that

Probation’s and the Court’s adoption of quantities was improper, because since the Court

sentenced Mr. Hoover the Supreme Court has held that drug quantities used to elevate a

defendant’s sentence must be found by the jury beyond a reasonable doubt. Alleyne v. United

States, 133 S.Ct. 2151, 2158 (2013); United States v. Jones, 763 F.3d 777, 817 (7th Cir. 2014).

And because the First Step Act entitles qualified defendants to a new sentencing (as opposed to a

possible reduction of sentence), these more recent changes to sentencing law apply to Mr.

Hoover now as well.



                                                12
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 13 of 21 PageID #:3339




       24.     Because the jury did not make any specific findings, it can only be surmised the

jurors acted consistent with the instruction and found that Mr. Hoover distributed no more than

“a measurable amount” of cocaine. The maximum sentence for distributing a measurable

quantity of cocaine powder or cocaine base is 20 years. 21 U.S.C.§ 841(b)(1)(C). See also

United States v. Brough, 243 F.3d 1078, 1079-80 (7th Cir. 2001) (“… 20 years is the maximum

under § 841(b)(1)(C) for unlawfully distributing any detectable quantity of any Schedule I or II

controlled substance.”). Mr. Hoover was also convicted under 21 U.S.C. § 848(a), a Continuing

Criminal Enterprise, which provides for a sentence of not less than 20 years and may be up to

life imprisonment. Because there was no finding by the jury as to the quantity of cocaine powder

or cocaine base, he simply cannot qualify under section 848(b), which requires mandatory life

imprisonment if the section 841(b)(1)(C) violation involved at least 300 times the quantity

described in section 841(b)(1)(B), i.e., either 500 grams or more of cocaine or 28 grams or more

of cocaine base. See 841(b)(1)(B)(ii), (iii). There is nothing to multiply 300 times against, and

because “measurable amounts” identified in (b)(1)(C) are by necessity less than the minimal

quantities of 28 grams of base and 500 grams of powder (multiplied by 300) identified in

(b)(1)(B) needed to meet the minimal requirement for a mandatory life sentence under 848, the

mandatory life sentence provision of the CCE statute cannot apply.

       25.     Even using the largest minimal quantity of controlled substances identified in

section 841(b)(1)(B), that figure does not reach the level needed to expose Mr. Hoover to a

mandatory life sentence. The minimal quantity in section (b)(1)(B) is 28 grams, and when

multiplied by 300 equals 8400 grams. Mr. Hoover’s 260 grams of crack cocaine does not reach

that level. With respect to the cocaine powder, 500 grams of powder times 300 results in

150,000 grams of powder (150 kilograms) as the minimum quantity of powder cocaine needed to



                                                13
    Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 14 of 21 PageID #:3340




expose Mr. Hoover to a mandatory life sentence. The total quantity of cocaine powder charges

against Mr. Hoover in the Second Superseding Indictment is just under 54 kilograms. Thus, Mr.

Hoover is not eligible for a life mandatory life sentence under the CCE statute.3

                           D. The First Step Act Applies to the Other
                         Counts Where the Court Sentenced Defendant
                        Based on the Quantities of Controlled Substances

         26.    The Court also sentenced Mr. Hoover to non-mandatory sentences of life in

prison on several counts based on the quantity of controlled substances possessed with intent to

distribute. These counts were Count 12 (possession with intent to distribute 50 kilograms of

cocaine), Count 17 (possession with intent to distribute 123.1 grams of cocaine base, i.e., base),

and Count 39 (possession with intent to distribute 137.2 grams of cocaine base). The Court also

imposed non-mandatory life sentences on Counts 3 and 4 (employing or enticing a person under

18 years of age to participate in a controlled substance conspiracy). The First Step Act requires a

new sentencing on these counts as well.

         27.    With respect to the possession with intent to distribute counts, the jury made no

findings regarding the quantity of controlled substances. As argued above, that means the Court

can only apply the lowest penalty in the statute, which would be 21 U.S.C. § 841(b)(2)(C), and

that provision attaches no mandatory minimum and a maximum of 20 years. With respect to the

crack cocaine, none of the individual counts approach anything close to the 280 grams necessary

to make a life sentence an option. See 21 U.S.C. § 841(b)(1)(A)(iii) and (b)(1)(B)(iii). Even if


3
  Given the age of the case not all documents are readily available to Defendant. It appears with respect
to the alternative requirement for conviction under the CCE statute – that the enterprise grossed $10
million over a 12-month period – was also not passed upon by the jury. The Government instruction on
CCE, which he assumes was given, asked the jury merely to determine whether “the defendant you are
considering obtained substantial income or resources from the offenses.” Gov. Inst. 29. Defendant found
no additional instruction with respect to income or resources. Available transcripts from co-defendant
sentencings indicate the gross income, like the quantity of controlled substances, was also determined by
the Court.

                                                   14
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 15 of 21 PageID #:3341




totaled altogether the quantity of crack cocaine alleged in the Superseding Indictment comes to

less than the 280 grams so the maximum sentence is not more than 40 years.

       28.     The counts alleging possession with intent to distribute are roughly similar. The

lowest penalty described in the statute carries no minimum sentence and a statutory maximum

sentence of 20 years. See 21 U.S.C. § 841(b)(2)(C). With respect to the individual counts, only

Count 12 alleges a quantity (50 kilograms) that brings a life sentence into play (5 kilograms), but

the maximum sentence is not mandatory.

                              E. Resentencing Under Guidelines

       29.     The following is a cursory look at some of the guidelines that might be implicated

upon resentencing. Should the Court agree that Mr. Hoover qualifies for resentencing as a result

of the First Step Act, Defendant reserves the right to recalculate those guidelines in accordance

with the applicable law. That will also require a fresh look at the Criminal History Category and

any other amendments to the guidelines and law that has intervened since the original

sentencing.

                               1. Possible Applicable Guidelines

       30.     In Brown v. United States, 2016 U.S.Dist. LEXIS 155363 (N.D.Il.) (Judge Dow),

a habeas case, the jury was specifically asked to check off whether the cocaine alleged in the

offense was a) 5 kilograms or more; b) more than 500 grams and less than 5 kilograms; or c) a

measurable amount, but less than 500 grams. The jury found 5 kilograms or more. The statutory

minimum for 5 kilograms or more is 120 months and the statutory maximum is life. The Court

took into consideration statements defendant made indicating he dealt in 68 kilograms and which

came to a guideline level 36. Defendant had a criminal history category II which yielded an

advisory sentencing guideline range of 210 to 262 months. The Judge sentenced hm to a below



                                                15
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 16 of 21 PageID #:3342




guideline sentence of 175 months. Defendant argued error because the quantity of drugs had

been decided by the Judge by a preponderance of the evidence and not by the jury beyond a

reasonable doubt.

       31.     The Court held that the jury had decided defendant handled 5 kilograms or more

of cocaine, which set defendant’s sentencing range to 120 months to life, and because

defendant’s sentence fell within that range (175 months) there was nothing to correct. Thus, the

sentence fell within the parameters of Alleyne and the judge had the discretion to make findings

as to where in those parameters the defendant’s conduct fell.

       32.     Larry Hoover’s case is different. In Mr. Hoover’s case the jury did not make any

findings with respect to the quantity of cocaine base Mr. Hoover handled in any of the controlled

substances counts. Using a preponderance of the evidence standard the Probation Office and the

Court estimated Mr. Hoover trafficked in 1.5 kilograms. The base offense level for 1.5

kilograms is a Level 32, which for a Category II defendant coordinates to a Guideline Range

between 135 and 168 months. But because the jury did not find a quantity of cocaine powder

beyond a reasonable doubt, Mr. Hoover’s offense fell into 21 U.S.C. § 841(b)(1)(C), which

applies when the quantity of cocaine powder is a measurable amount but less than 500 grams.

The maximum sentence for a person convicted under section 841(b)(1)(C) is no more than 20

years. Thus, the Guideline Range exceeds the statutory maximum, the statutory maximum

controls, and the Court cannot sentence Mr. Hoover to more than 20 years on the possession and

distribution counts relating to cocaine base.

       33.     The analysis with respect to the cocaine powder is the same. The jury did not

make any findings with respect to the quantity of cocaine powder Mr. Hoover handled in any of

the controlled substances’ counts. The Probation Office and then the Court estimated that Mr.



                                                16
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 17 of 21 PageID #:3343




Hoover was responsible for over 150 kilograms. The base offense level for 150 kilograms of

cocaine powder is a Level 38, which for a Category II defendant coordinates to a Guideline

Range between 262 and 327 months. But because the jury did not find a quantity of cocaine

powder beyond a reasonable doubt, Mr. Hoover’s offense falls into 21 U.S.C. § 841(b)(1)(C),

which applies when the quantity of cocaine powder is a measurable amount but less than 500

grams. The maximum sentence for a person convicted under section 841(b)(1)(C) is no more

than 20 years. Thus, the Guideline Range exceeds the statutory maximum, the statutory

maximum controls, and the Court cannot sentence Mr. Hoover to more than 20 years on the

possession and distribution counts relating to cocaine powder.

       34.     Turning to the CCE count, the CCE Guideline calculates the sentencing Guideline

Level by adding four (4) points to the offense level from section 2D1.1 applicable to the

underlying offense. U.S.S.G. § 2D1.5(a)(1). The Probation Office and the Court estimated the

amount of cocaine powder as 150 kilograms, which results in a Guideline Offense Level for the

cocaine powder offenses of 42 (38 plus 4). The Probation Office and the Court estimated the

amount of cocaine base as 1.5 kilograms, which results in a Guideline Offense Level for the

cocaine base offenses of 36 (32 plus 4). The Guideline Range for a Category II defendant in

Level 42 is 360 months to life; the Guideline Range for a Category II defendant in Level 36 is

210 to 262 months. Because the jury did not make any findings with respect to the quantity of

cocaine powder or cocaine base, Mr. Hoover falls into the CCE statutory provision that provides

for a sentence between 20 years and life, but neither the statute nor the sentencing guidelines

mandate a life sentence.




                                                17
 Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 18 of 21 PageID #:3344




                                      2. The New Sentence

       35.      Mr. Hoover received a life sentence on Count 12 for distributing 50 kilograms of

powder cocaine, Count 17 for distributing 123.1 grams of crack cocaine and Count 39 for

distributing 137.2 grams of crack cocaine. The jury made no findings as to those amounts, so the

Court has to apply the lowest quantity, which would be measurable amounts of crack and

powder. Distributing measurable amounts of crack and powder have no mandatory minimums

and statutory maximums of 20 years. See 21 U.S.C. § 841(b)(1)(C). And even if the quantities

charged in the Superseding Indictment were met, they still would not qualify for life

imprisonment.

       36.      Mr. Hoover also received life sentences on Counts 3 and 4 for enticing persons

under 18 years of age for participating in the alleged drug trafficking conspiracy. The drug

trafficking conspiracy incorporated the controlled substance distribution counts, so once again

the quantities were not decided by the jury beyond a reasonable doubt and cannot be used to

enhance his sentence. A person who violates section 846 is subject to twice the maximum

punishment for the offense, which does not stretch to life imprisonment.

       37.      Though Mr. Hoover received 20-year sentences for narcotics trafficking offenses,

at the time of sentencing the Court was of the impression that those violations contained

mandatory minimum sentences based upon findings by the Court. In fact, without a jury finding

they contained no mandatory minimums.

       38.      And though Count 2, the CCE count, contains a mandatory minimum sentence of

20 years and may be up to life, a life sentence is not mandatory because the jury did not make

any findings required by section 848(b).




                                                18
    Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 19 of 21 PageID #:3345




         39.    The above principles and others are preliminary and will need to be explored

when resentencing Mr. Hoover under the dictates of the First Step and Fair Sentencing Acts, and

the intervening Court decisions. Accordingly, Defendant requests the Court set the matter down

for a new hearing and arguments with respect an appropriate sentence.

                                             CONCLUSION

         Accordingly, Mr. Hoover respectfully requests that the Court Order issue an Order that

the Defendant qualifies for a possible reduced sentence pursuant to the First Step Act and then

set this matter down for a new sentencing.

                                                          Respectfully submitted,
                                                          LARRY HOOVER


                                                  By:     /s/ Barry A. Spevack
                                                          One of his attorneys
Michael D. Monico
mm@monicolaw.com
Barry A. Spevack
bspevack@monicolaw.com
MONICO & SPEVACK
20 West Jackson Blvd.
Suite 1315
Chicago, IL 60604
312-782-8500

Justin A. Moore4
justin@moorejustice.net
THE LAW OFFICE OF JUSTIN A. MOORE PLLC
1801 North Hampton Road
Suite 333
DeSoto, TX 75115
214-794-1069

         Attorneys for Defendant



4
  Mr. Moore is a member of the State Bar of Texas and the United States District Court for the Northern
District of Texas and will be applying forthwith to appear pro hac vice in the Northern District of Illinois
for the instant matter.

                                                     19
Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 20 of 21 PageID #:3346




                                       20
Case: 1:95-cr-00508 Document #: 1232 Filed: 12/21/19 Page 21 of 21 PageID #:3347




                                       21
